Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pre-amendment filed on 06/22/2020 has been entered.
	Claims 1-1 are presented for examination.

Claims 1-5 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 09/09/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7,9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (Pub. U.S. Patent No. 2016/0078911).
	Regarding claims 1, 6-7, Fujiwara et al. disclose a memory device (Figure 1) comprising: 
	a plurality of memory cells (Figure 1, 11) arranged in a matrix each  (Figure 2, MC) comprising: 
	a transistor comprising a first gate and a second gate (Figure 2, Tr), which comprise a region where they overlap with each other with a semiconductor layer ([0003]) comprising a metal oxide therebetween, and a capacitor (Figure 2, C);
	wherein the memory device is configured writing data to at least one of the plurality of memory cells ([0042-0045], [0176], TWRT); 
	wherein the memory device is configured to read data from at least one of the plurality of memory cells ([0176], TREAD),
wherein the memory device is configured to write first data for first time to at least one of the plurality of memory cells after reading the first data retained in the memory cell ([0178, is read as the count value), 
	wherein the memory device is configured to write first data for second time to at least one of the plurality of memory cells after reading the first data retained in the memory cell, to supply a first potential (Figure 1, 37) to the second gate of the memory cell, and to stop power supply to the plurality of memory cells after supplying 
	wherein the first data is multilevel data ([0036]), and 
	wherein the second time is longer than the first time (Figure 6, t11-t12, t12-t12, [0091, write point).  
	Regarding claims 3, 9, Fujiwara et al. disclose wherein the second time is 1.5 times or more the first time (Figure 6, t11-t12, t12-t13, second time longer first time more than1.5).  
	Regarding claims 4, 10, Fujiwara et al. disclose wherein the first potential is a potential at which the transistor is turned off ([0060], Tr is turned OFF).  
	Regarding claims 5, 11, Fujiwara et al. disclose wherein when a threshold voltage of the transistor is VthM, the first potential is lower than or equal to –VthM ([0059, negative potential VKK).  

Claim(s) 1-2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent No. 9,978,441).
Regarding claims 1, 6-7, Tanaka et al. disclose a memory device comprising:
a plurality of memory cells arranged in a matrix (Figure 11) each comprising:
a transistor comprising a first gate and a second gate, which comprise a region where they overlap with each other with a semiconductor layer comprising a metal oxide therebetween, and a capacitor (Figure 11, U00);
wherein the memory device is configured to write data to at least one of the plurality of memory cells (Colum 2, lines 30-50);

wherein the memory device is configured to write first data for second time to at least one of the plurality of memory cells after reading the first data retained in the memory cell, to supply a first potential to the second gate of the memory cell, and to stop power supply to the plurality of memory cells after supplying the first potential (Figure 12, Vdd,0V, (Column 2, lines 30-50, a first value, a second value, first write potential, first read potential, second write potential, a second read potential
wherein the first data is multilevel data (Figure 12, data), and 
wherein the second time is longer than the first time (Colum 4, lines 1-15).
Regarding claims 2, 8, Tanaka et al. disclose wherein the semiconductor layer comprises at least one or both of In and Zn (Column 10, lines 58-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/            Primary Examiner, Art Unit 2827